Citation Nr: 0005678	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

2. Entitlement to compensation benefits based on the 
provisions of 38 U.S.C.A. § 1151 for residuals of lumbar 
spine surgery performed during VA hospitalization in 
August 1997.  

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1964 to January 
1974.  

Service connection for a back disorder was denied by the 
Board of Veterans' Appeals (Board) in decisions of January 
1977 and May 1982.  The latter decision was, in effect, based 
on the failure to submit new and material evidence to reopen 
the claim.  This matter now comes before the Board on appeal 
from June 1998 rating decision of the RO, which, in pertinent 
part, denied a total rating for compensation benefits based 
on individual unemployability.  There is no current rating 
action holding that new and material evidence was not 
submitted to reopen a claim for service connection for a back 
disorder.  However, that issue was covered in a June 1998 
statement of the case, along with the individual 
unemployability issue.  The veteran thereafter appealed both 
issues.  

In November 1998, the veteran filed a claim for compensation 
benefits based on the provisions of 38 U.S.C.A. § 1151 for 
residuals of lumbar spine surgery performed during a VA 
hospitalization in August 1997.  This claim was denied by the 
RO in a rating decision of January 1999 and was thereafter 
appealed by the veteran.  


REMAND

In regard to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a back disorder, we must first note that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA is required to perform a two-step analysis when a 
claimant seeks to reopen a claim based upon new and material 
evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if it was 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the VA evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Until recently the Court mandated that the third question to 
be resolved in the first step of the Manio analysis was 
whether, in light of all the evidence of record, there was a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  Colvin v 
Derwinski, 1 Vet. App. 171, 174 (1991); See Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  However, the United States Court 
of Appeals for the Federal Circuit has recently held that 
this judicially created standard was inconsistent with the 
language of 38 C.F.R.§ 3.156(a), cited above, and has 
overruled the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra in regard to the 
materiality standard.  See Hodge v. West; 155 F. 3d. 1356 
(1998).  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998).  

The Court has also recently held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge Supra.  The 
procedure which VA must now follow is - first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  

In June 1998 the RO determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a back disorder because the evidence submitted 
since the most recent Board decision denying service 
connection for this disability did not raise a reasonable 
possibility of changing the outcome of the previous decision.  
As noted above, the decisions in Ekins, supra, and Hodge, 
supra have rendered invalid the standard applied by the RO's 
in the June 1998 statement of the case regarding new and 
material evidence to reopen a claim for service connection 
for a back disorder.  

In order to ensure that the veteran's procedural rights are 
safeguarded in this matter, it is therefore necessary to 
return this case to the RO for its consideration of the 
veteran's application to reopen his claim for service 
connection for a back disorder in light of the recent 
judicial holdings as set forth above.  

The Board further notes that the veteran has asserted that he 
has received considerable VA outpatient treatment for back 
symptomatology ever since his discharge from service.  All 
pertinent VA clinical records reflecting the treatment may 
not be in the claims folder, but are in the VA's constructive 
possession; such records may be relevant to the veteran's 
application to reopen his claim for service connection for a 
back disorder and to the determination of whether that claim, 
if reopened, is well grounded.  These records should be 
obtained prior to further adjudication of this matter by the 
RO.  Robinette v Brown, 8 Vet. App. 69 (1995).  The veteran 
has stated that with the exception of the low back surgery in 
August 1997, all VA treatment has been at the VAMC in 
Columbia, South Carolina.  

The veteran has also contended that his low back disability 
was aggravated by improperly undertaken and improperly 
performed VA back surgery in August 1997.  He has indicated 
that his VA neurologist at the VAMC in Columbia, South 
Carolina has said that this surgery should never have been 
performed.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The Board notes that the veteran's claim for compensation 
benefits under 38 U.S.C.A. § 1151 was filed after October 1, 
1997.  Therefore, in addition to the question of increased 
disability due to the VA back surgery of August 1997, 
negligence in the undertaking or performance of this VA 
surgery is also for consideration in regard to this claim.  
After reviewing the present record the Board is unable to 
determine whether the veteran's claim for 1151 benefits is 
well grounded because the complete, original clinical records 
(or certified copies thereof) of the hospitalization by the 
VA for lumbar spine surgery in August 1997 are not now 
associated with the claims folder.  What is of record is a 
copy of the hospital summary of the veteran's hospitalization 
at the VAMC in Charleston, South Carolina from August 6, 1997 
to August 14, 1997 indicating an L1-L2 laminectomy and 
diskectomy and a fusion instrumentation from L1 to L3.  There 
is also a copy of a VA outpatient neurological consultation 
and CT scan dated in July 1998of record.  The neurology 
consultation contains a diagnosis of severe failed back 
syndrome despite prior lumbar fusion with chronic pain 
syndrome.  

The complete clinical record of the VA's treatment for the 
relevant disability is as central to a claim for 1151 
benefits as the service medical records are central to a 
claim for service connection.  Therefore, the original 
clinical records (or certified copies) of the veteran's 
hospitalization and surgery by the VA in August 1997 must be 
obtained prior to further appellate consideration of the 
issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a back disability.  The VA clinical 
records documenting his treatment subsequent to this surgery 
should also be obtained, to include, in particular, any 
relevant comments or information from the veteran's current 
treating neurologist at the VAMC in Columbia, South Carolina.  

It is further noted that the veteran reported in May 1998, 
that he injured his back in a fall from a ladder in July 
1996, prior to the VA lumbar spine surgery in question.  He 
stated that since the July 1996 injury he has been able to 
ambulate only with the use of crutches or a wheelchair.  No 
clinical records of any VA or private medical treatment at 
the time of his 1996 back injury are in the claims folder.  
Any clinical records of such treatment should also be 
obtained and associated with the claims folder.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions;  

1. All clinical records documenting the 
veteran's outpatient treatment for low 
back disability at the Dorn VA Medical 
Center in Columbia, South Carolina, 
from the time of his discharge from 
service to the present should be 
obtained and associated with the 
claims folder.  

2. The veteran should be requested to 
provide the name of the VA neurologist 
who is currently treating him for his 
low back disability.  When the veteran 
responds, this physician should be 
contacted and requested to provide a 
report on the veteran's treatment.  
This report should include information 
as to whether the physician believes 
that the veteran's August 1997 back 
surgery was either improperly 
undertaken or improperly performed.  
If such is the physician's opinion, he 
should provide a complete rational for 
his opinion.  Any information received 
from this physician should be 
associated with the claims folder.  

3. The veteran should also be asked to 
provide the name and address of any 
private health care provider(s) who 
treated him for back disability after 
his July 1996 accident.  When the 
veteran responds and submits any 
necessary authorization, the named 
health care provider(s) should be 
contacted and asked to submit copies 
of all clinical records documenting 
the veteran's treatment for back 
symptomatology.  All treatment records 
obtained should be associated with the 
claims folder.  

4. The complete original clinical records 
(or certified copies thereof) of the 
veteran's August 1997 hospitalization 
and low back surgery at the VAMC in 
Charleston, South Carolina should be 
obtained and associated with the 
claims folder.  

5 Then, the RO should again review the 
veteran's application to reopen his 
claim for service connection for a 
back disorder, pursuant to applicable 
law and regulation and the Court 
decisions set forth above, including 
Hodge v. West, Winters v. West, Elkins 
vWest, and Fossie v. West.  The RO 
should also again adjudicate the 
veteran's claim for entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
back disability based on the VA 
surgery in August 1997. After the 
above development has been completed 
the RO should also adjudicate the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability; this issue 
has been held in abeyance pending 
resolution of the issue involving 
service connection and entitlement to 
1151 benefits for a back disability.  
If the benefits sought remain denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board, if otherwise in order.

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, to comply with 
precedent decisions of the Court, and ensure that the veteran 
receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




